Case 1:20-cv-03747-NRN Document 30 Filed 03/04/21 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-3747-NRN

KEVIN O’ROURKE,
NATHANIEL L. CARTER,
LORI CUTUNILLI,
LARRY D. COOK,
ALVIN CRISWELL,
KESHA CRENSHAW,
NEIL YARBROUGH and
AMIE TRAPP,

       Plaintiffs,

v.

DOMINION VOTING SYSTEMS, INC., a Delaware corporation,
FACEBOOK, INC., a Delaware corporation,
CENTER FOR TECH AND CIVIC LIFE, an Illinois non-profit organization,
MARK E. ZUCKERBERG, individually,
PRISCILLA CHAN, individually,
BRIAN KEMP, individually,
BRAD RAFFENSPERGER, individually,
GRETCHEN WHITMER, individually,
JOCELYN BENSON, individually,
TOM WOLF, individually,
TONY EVERS, individually,
ANN S. JACOBS, individually,
MARK L. THOMSEN, individually,
MARGE BOSTELMAN, individually,
JULIE M. GLANCEY, individually,
DEAN KNUDSON, individually,
ROBERT F. SPINDELL, JR., individually, and
DOES1-10,000,

       Defendants.


                      APPEARANCE OF HEATHER S. MEINGAST


       Please enter the appearance of Michigan Assistant Attorney General Heather S.

Meingast, for and on behalf of Michigan Secretary of State Jocelyn Benson, in the above matter.
Case 1:20-cv-03747-NRN Document 30 Filed 03/04/21 USDC Colorado Page 2 of 2




Dated: March 4, 2021

Respectfully submitted,

Dana Nessel
Michigan Attorney General

s/Heather S. Meingast
Heather S. Meingast (P55439) (Michigan)
Michigan Assistant Attorney General
Attorney for Defendants Whitmer & Benson
PO Box 30736
525 West Ottawa
Lansing, Michigan 48909
517.335.7659
meingasth@michigan.gov


                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on March 4, 2021, a copy of the foregoing
document was electronically filed with the Court using the CM/ECF system which will send
notification of such filing to all counsel of record.

s/Heather S. Meingast
Heather S. Meingast (P55439) (Michigan)
Michigan Assistant Attorney General
Attorney for Defendants Whitmer & Benson
PO Box 30736
525 West Ottawa
Lansing, Michigan 48909
517.335.7659
meingasth@michigan.gov




                                             2
